Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1617181.1, filed on 11/21/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “412 is depicted as memory (page 25-26) and a first condition (page 20,-21, 23-26, 28-32, 34-37).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification (MPEP 608.01, ¶6.31).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In claim 24, “means for causing automatic transition” invokes 112f interpretation, and as such will be interpreted to be comprised of “at least one of a controller, a control unit, a computational device and an electronic processor”, as recited on page 5 of the specification.
Claim 38 recites “means for receiving user input”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for;25 data from the transmitter/receiver sensor interpretation of images obtained by a camera comprises within or mounted to the vehicle, detection of approaching vehicles or objects at speeds or acceleration above a 15threshold,
does not reasonably provide enablement for;  
selection of a parking system of the vehicle;  20a high steering angle of the vehicle; selection of reverse gear of the vehicle; high steering angular velocity of the vehicle; reverse movement of the vehicle greater than a threshold distance; current geographic location of the vehicle; speed of the vehicle maintained below a threshold value for a threshold duration; the vehicle being at least one of static and unoccupied for an extended duration;  30the vehicle being in an ignition key-off state; at least one of head movements and eye movements of a driver of the vehicle; a high steering angle in combination with low speed or low acceleration of the vehicle; reverse movement and inclination of the vehicle, wheel slip data from the vehicle indicates low adhesion surface; suspension movement of the vehicle above a threshold value;  20selection of a system of the vehicle for off-road use; and scanning of driving surface indicates high roughness/irregularity or other off-road characteristics.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Specifically, the specification does not provide means or detail as to how the system is to determine parameters or conditions listed above and instead merely recites the result of their use as parameters for the trigger conditions. It would be unclear as to how one could expect to obtain the necessary data for these parameters to be obtained when the only sensor recitations in the specification are Radar, Lidar, ultrasonic sensors, and cameras.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C 112(b) because the claim limitation “means for receiving user input” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no recitation in the specification that identifies a structure or means that receives user input; instead, the specification merely recites the function of interrupting the forces on pages 9 and 17 of the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-25, 29-31, and 35-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foerster (US20120265418A1).
Regarding claim 24, Foerster discloses;
A control system for an emergency braking system of a vehicle using at least one transmitter/receiver sensor (disclosed as an emergency brake assistance system using radar, lidar, cameras or ultrasonic sensors, paragraph 0040), the control system comprising:  
means for causing automatic transition from a first state in which the emergency braking system is inactive, such that emergency braking directed by the control system is inhibited, to a second state in which the emergency braking system is active, such that the braking system is able to apply emergency braking if directed by the control system (disclosed as a brake intervention signal, paragraph 0041), in dependence upon satisfaction of a first condition (disclosed as a dependence on the data received from the environment sensor system, paragraph 0041); and 
means for causing automatic transition from the second state to the first state in dependence upon satisfaction of a second condition different to the first condition (disclosed as receiving an acceleration signal after a time period passes, paragraph 0028); 
wherein transition from at least one of the first or second state to the other of the second or first state does not occur in dependence upon the corresponding one of the first or second condition no longer being satisfied (disclosed as a time period that suppresses the activation and cancellation conditions, paragraph 0051).  

Regarding claim 25, Foerster discloses;
A control system as claimed in claim 24 (see claim 24 rejection), wherein the transmitter/receiver sensor is an ultrasonic sensor, a radar sensor or a lidar sensor (disclosed as an emergency brake assistance system using radar, lidar, cameras or ultrasonic sensors, paragraph 0040).  

Regarding claim 29, Foerster discloses;
A control system as claimed in claim 24 (see claim 24 rejection), wherein the control system is arranged to enable asymmetrical transition between the first state and the second state wherein satisfaction of the first condition causes automatic transition from the first state to the second state but non-satisfaction of the first condition does not cause automatic transition from the second state to the first state (disclosed as a time period that suppresses the activation and cancellation conditions, paragraph 0051, which creates an asymmetric transition between emergency braking states where the activation is faster than the deactivation).  

Regarding claim 30, Foerster discloses;
A control system as claimed in claim 29 (see claim 29 rejection), wherein all transitions from the first state to the second state are asymmetric (disclosed as a time period that suppresses the activation and cancellation conditions, paragraph 0051, which in some embodiments can apply to all transitions).  

Regarding claim 31, Foerster discloses;
A control system as claimed in claim 24 (see claim 24 rejection), wherein satisfaction of the first condition comprises assessment by the control system of at least one first parameter (disclosed as environmental sensor data conditions, paragraph 0041) and satisfaction of the second condition comprises assessment by the control system of at least one second parameter (disclosed as a recording driver intent to accelerate, paragraph 0028, via the accelerator pedal sensor system, element 16), wherein the first parameter and the second parameter are different.  

Regarding claim 35, Foerster discloses;
A control system as claimed in claim 24 (see claim 24 rejection), wherein the first condition is dependent upon one or more of the following: 
selection of a parking system of the vehicle;  
a high steering angle [interpreted to be >200 degrees from central steering wheel position, as disclosed in page 5 of the specification] of the vehicle; 
selection of reverse gear of the vehicle; 
high steering angular velocity [interpreted to be >10 degrees/second, as disclosed in page 7 of the specification] of the vehicle; 
reverse movement of the vehicle greater than a threshold distance; 
current geographic location of the vehicle;  
interpretation of images obtained by a camera comprises within or mounted to the vehicle (disclosed as environmental sensor data including cameras, paragraph 0041, and using the data for collision risk assessments, paragraph 0044); 
data from the transmitter/receiver sensor (disclosed as environmental sensor data, paragraph 0041, and using the data for collision risk assessments, paragraph 0044); 
speed of the vehicle maintained below a threshold value for a threshold duration; 
the vehicle being at least one of static and unoccupied for an extended duration; 
the vehicle being in an ignition key-off state; 
at least one of head movements and eye movements of a driver of the vehicle;
a high steering angle in combination with low speed or low acceleration of the vehicle; and 
reverse movement and inclination of the vehicle.  

Regarding claim 36, Foerster discloses;
A control system as claimed in claim 24 (see claim 24 rejection), wherein the second condition is dependent upon one or more of the following: 
speed of the vehicle being above a threshold value;  
acceleration of the vehicle being above a threshold value; 
accelerator pedal of the vehicle being depressed beyond a threshold distance (disclosed as a recording driver intent to accelerate, paragraph 0028, via the accelerator pedal sensor system, element 16); 
rate of increase of accelerator pedal depression above a threshold (disclosed as a recording driver intent to accelerate, paragraph 0028, via the accelerator pedal sensor system, element 16, using a positive accelerator pedal gradient [threshold >0], paragraph 0052); 
high gear during forward motion of the vehicle; current location of the vehicle;  
interpretation of images obtained by a camera comprises within or mounted to the vehicle (disclosed as environmental sensor data including cameras, paragraph 0041, and using the data for collision risk assessments, paragraph 0044); 
data from the transmitter/receiver sensor (disclosed as environmental sensor data, paragraph 0041, and using the data for collision risk assessments, paragraph 0044); 
traffic in the vicinity of the vehicle suggests free flow conditions on an open road; and 
detection of approaching vehicles or objects at speeds or acceleration above a threshold.  

Regarding claim 37, Foerster discloses;
A control system as claimed in claim 24 (see claim 24 rejection), wherein the second condition is dependent upon one or more of the following: 
suspension movement of the vehicle above a threshold value;  
selection of a system of the vehicle for off-road use; 
interpretation of camera images obtained by a camera comprised within or mounted to the vehicle (disclosed as environmental sensor data including cameras, paragraph 0041, and using the data for collision risk assessments, paragraph 0044); 
current location of the vehicle; 
data from the transmitter/receiver sensor (disclosed as environmental sensor data, paragraph 0041, and using the data for collision risk assessments, paragraph 0044);  
wheel slip data from the vehicle indicates low adhesion surface; and 
scanning of driving surface indicates high roughness/irregularity or other off-road characteristics.  

Regarding claim 38, Foerster discloses;
A control system as claimed in claim 24 (see claim 24 rejection) comprising means for receiving a user input interrupt that forces the control system to transition to the first state or to transition to the second state (disclosed as a recording driver intent to accelerate, paragraph 0028, via the accelerator pedal sensor system, element 16).  

Regarding claim 39, Foerster discloses;
A control system as claimed in claim 24 (see claim 24 rejection), wherein the second state provides for autonomous emergency braking at low speed (disclosed as the second state activating the emergency brake assistance, including consideration of a low speed threshold, abstract) and the first state does not provide for autonomous emergency braking at low speed (disclosed as the first state not activating the emergency brake assistance, abstract).  

Regarding claim 40, Foerster discloses;
A control system as claimed in claim 24 (see claim 24 rejection) wherein the control system is included within at least one of a parking control module of the vehicle, an assisted braking module of the vehicle (disclosed as a braking assistance system, abstract) and an electronic control unit of a vehicle (disclosed as incorporating the emergency brake assistance system in the ECU, paragraph 0037).  

Regarding claim 41, Foerster discloses;
A vehicle (abstract) comprising the control system as claimed in claim 24 (see claim 24 rejection).

Regarding claim 42, Foerster discloses;
A vehicle comprising a control system (disclosed as the emergency brake assistance system in a vehicle, abstract) as claimed in any preceding claim (see claim 1 rejection).  

It has been determined that claim 42 does not incorporate any further limitations apart from those discussed above in claim 24. Therefore, claim 42 is rejected under the same rationale as claim 24.

Regarding claim 43, Forester discloses;
A non-transitory, computer-readable storage medium storing instructions thereon that when executed by one or more processors (disclosed as program modules, paragraph 0037) causes the one or more processors to carry out the method of Claim 42 (see claim 24 rejection). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Foerster (US20120265418A1) as applied to claim 1 above, and further in view of Wikipedia (Advanced driver-assistance systems).
Regarding claim 26, Foerster teaches;
A control system as claimed in claim 24 (see claim 24 rejection). While, Foerster does not explicitly teach; wherein the emergency braking system is a parking assistance system, Foerster does teach the emergency brake assistance system. One of ordinary skill in the art before the effective filing date of the claimed invention would be able to understand that collision avoidance/emergency braking systems are part of the general category of Advanced Driver Assistance Systems (ADAS), which includes parking assistance systems1, and thus would be an obvious incorporation to the overall ADAS of a vehicle.   

Regarding claim 27, Foerster teaches;
A control system as claimed in claim 24 (see claim 24 rejection). However, Foerster does not explicitly teach; wherein the emergency braking system is an on-road vehicle driver assistance system [the specification does not provide a definition for on-road vs off-road driver assistance, and thus the examiner is interpreting on-road driver assistance to be under the category of ADAS, specifically dealing with on road situations including but not limited to parking, turn assistance and emergency braking].  One of ordinary skill in the art before the effective filing date of the claimed invention would be able to understand that collision avoidance/emergency braking systems are part of the general category of Advanced Driver Assistance Systems (ADAS), which includes parking assistance systems, and thus would be an obvious incorporation to the overall ADAS of a vehicle.   

Regarding claim 28, Foerster teaches;
A control system as claimed in claim 24 (see claim 24 rejection). However, Foerster does not explicitly teach; wherein the emergency braking system is an off-road vehicle driver assistance system [the specification does not provide a definition for on-road vs off-road driver assistance, and thus the examiner is interpreting on-road driver assistance to be under the category of ADAS, specifically dealing with off road situations including but not limited to hill descent control].  One of ordinary skill in the art before the effective filing date of the claimed invention would be able to understand that collision avoidance/emergency braking systems are part of the general category of Advanced Driver Assistance Systems (ADAS), which includes hill descent control systems, and thus would be an obvious incorporation to the overall ADAS of a vehicle.   

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over by Foerster (US20120265418A1) as applied to claim 1 above, and further in view of the examiner’s official notice.
Regarding claim 32, Foerster teaches;
A control system as claimed in claim 24(see claim 24 rejection). However, Foerster does not explicitly teach; wherein the first condition is defined by a first Boolean expression of first parameters and the first condition is satisfied when the first Boolean expression is true.  
While Foerster does not explicitly use Booleans expressions to determine whether the first condition is satisfied, this would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use for programming the system. Boolean values are switches (on/off), and are a well-known, convenient way to express a toggle-able condition. In Foerster, the first condition is toggled when the parameters from the environmental sensor system data ascertain a collision risk (paragraph 0044), which then signals to the electronic brake system (paragraph 0050). In essence, these conditions/parameters defined by the sensory inputs are acting as a toggle, and would be obvious to represent a collision risk as a yes/no Boolean variable. Boolean variables are far more space/memory efficient for this purpose than trying to use other variable types for storing this kind of simple toggle of outputs.

Regarding claim 33, Foerster teaches;
A control system as claimed in claim 32 (see claim 32 rejection), wherein the second condition cannot be defined as a Boolean expression of the first parameters (this is implied as the second conditions are different from the first conditions, and thus would not be defined from the first parameters; specifically, the second condition of holding an accelerator pedal, paragraph 0028, is drastically different from detecting collision risk from environmental sensor data, paragraph 0041).  

Regarding claim 34, Foerster teaches;
A control system as claimed in claim 24 (see claim 24 rejection). However, Foerster does not explicitly teach; wherein the second condition is defined by a second Boolean expression of second parameters and the second condition is satisfied when the second Boolean expression is true.  
While Foerster does not explicitly use Booleans expressions to determine whether the second condition is satisfied, this would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use for programming the system. Boolean values are switches (on/off), and are a well-known, convenient way to express a toggle-able condition. In Foerster, the second condition is toggled when the parameters from the acceleration intent and the timing condition are triggered (paragraph 0028), which would allow the driver to resume control. In essence, these conditions/parameters defined by the sensory inputs are acting as a toggle, and would be obvious to represent a collision risk as a yes/no Boolean variable. Boolean variables are far more space/memory efficient for this purpose than trying to use other variable types for storing this kind of simple toggle of outputs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For additional triggers/parameters/considerations for enacting or deactivating autonomous braking, especially relating to claims 35-37;
US-20080221758-A1
US-20180118203-A1
US-20180304887-A1
US-20120212353-A1
US-20170329332-A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIEL ANFINRUD/               Examiner, Art Unit 3662                                                                                                                                                                                         
/MAHMOUD S ISMAIL/               Primary Examiner, Art Unit 3662                                                                                                                                                                                         


    
        
            
        
            
    

    
        1 https://en.wikipedia.org/w/index.php?title=Advanced_driver-assistance_systems&oldid=732728696